UMH PROPERTIES, INC.

(formerly United Mobile Homes, Inc.)




AGREEMENT EFFECTIVE January 1, 2006




BY AND BETWEEN:

UMH Properties, Inc., a Maryland

Corporation (“Corporation”)




AND:

Anna T. Chew (“Employee”)




Corporation desires to employ Employee in the business of the Corporation and
Employee desires to be so employed.  The parties agree as follows:




1.

Employment.  The Corporation hereby employs Employee, and Employee hereby
accepts employment with the Corporation, upon the terms and subject to the
conditions set forth in this Employment Agreement.




2.

Description of Employment.  Employee is employed as Vice President, Chief
Financial Officer and Treasurer of the Corporation.  Employee shall diligently
and conscientiously devote her time and attention and put her best efforts to
the discharge of her duties.  It is agreed that Employee may also serve as an
officer of Monmouth Real Estate Investment Corporation and of Monmouth Capital
Corporation.




3.

Term of Employment.  Unless sooner terminated in accordance with the provisions
hereof, the term of this Employment Agreement shall be for a three-year period
commencing January 1, 2006 and terminating December 31, 2008.  Thereafter, the
term of this Employment Agreement shall be automatically renewed and extended
for successive one-year periods except that either party may, at least ninety
(90) days prior to such expiration date or any anniversary thereof, give written
notice to the other party electing that this Employment Agreement not be renewed
or extended, in which event this Employment Agreement shall expire as of the
expiration date or anniversary date, respectively.  In the event of a merger of
the Corporation, sale or change of control, defined as either voting control or
control of 25% of the Board of Directors by other than the existing directors,
Employee shall have the right to extend and renew this Employment Agreement so
that the expiration date will be three years from the date of merger, sale or
change of control.




4.

Place of Employment.  Employee’s principal place of employment shall be located
at such offices of the Corporation in central New Jersey as the Board of
Directors may, from time to time, determine.




5.

Compensation.  As compensation for all services to be rendered by Employee under
this Employment Agreement, the Corporation shall pay to Employee a base salary
of $225,133 for 2006 with an increase of 5% per year thereafter.  Said base
salaries are to be paid in such intervals (at least monthly) as salaries are
paid generally to other executive officers of the Corporation.  Any bonus will
be at the discretion of the President.








1




--------------------------------------------------------------------------------

a.

Severance.

As compensation on severance of employment for any reason, including death,
Employee shall be entitled to the payment of one year’s salary.  




b.

Disability.

The employee shall purchase a disability insurance policy so that in the event
of disability exceeding ninety days, during which period employee’s salary will
continue, the employee will receive lost wages from the disability policy.  The
Corporation will reimburse the employee for the cost of such insurance.




c.

Bonuses.

Bonuses shall be paid at the discretion of the President.  Employee shall also
receive an annual stock option bonus to purchase 10,000 shares of UMH
Properties, Inc. at market price or the price required by law each year unless
grant of the option exceeds the number of shares allowed by the option plan.  




6.

Benefits.  Employee shall participate in all health, insurance and similar plans
of the Corporation and shall also be eligible to participate in the
Corporation’s 401(k) or other plan established by the Corporation.  




a.

Vacation and Holidays.

Employee shall be entitled to four (4) weeks vacation and the same holidays as
provided for the other members of the staff




b.

Automobile.

Corporation will provide the Employee with an automobile including maintenance,
repairs, insurance, and all costs incident thereto, all comparable to those
presently provided to Employee by the Corporation.




7.  

Expenses.

Corporation will reimburse Employee for reasonable and necessary expenses by her
in carrying out her duties under this agreement.  Employee shall present to the
Corporation from time-to-time, an itemized account of such expenses in such
forms as may be required by the Corporation.




8.

Review of Performance.  The President of the Corporation may annually review and
evaluate the performance of Employee under this Employment Agreement with
Employee.




9.

Termination.  This Employment Agreement may be terminated by the Corporation at
any time by reason of the death or disability of Employee or for cause.  A
termination with “cause” shall mean a termination of this Employment Agreement
by reason of a good faith determination by the Board of Directors of the
Corporation that Employee (i) failed to substantially perform her duties with
the Corporation (if not due to death or disability), or (ii) has engaged in
conduct, the consequences of which are materially adverse to the Corporation,
monetarily or otherwise.  “Disability” shall mean a physical or mental illness
which, in the judgment of the Corporation after consultation with the licensed
physician attending the Employee, impairs Employee’s ability to substantially
perform her duties under this Employment Agreement as an employee, and as a
result of which she shall have been absent from her duties with the Corporation
on a full time basis for six (6) consecutive months.




The termination provisions shall not, in any way, affect the disability benefits
provided for in this Employment Agreement.





2




--------------------------------------------------------------------------------




10.

Indemnification and Attorneys Fees.  The Corporation agrees to indemnify the
Employee from any and all lawsuits filed directly against the Employee in either
her capacity as Employee or as a Director of the Corporation.  The Corporation
will pay all attorney fees and costs to defend the Employee from any such
lawsuits.




11.

Notices.  For the purpose of this Employment Agreement, notices and all other
communications provided for in this Employment Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or sent by
certified mail, return receipt requested, postage prepaid, or by expedited
(overnight) courier with an established national reputation, shipping prepaid or
billed to sender, to the following address or to such other address as either
party may have furnished to the other in writing in accordance herewith.




Corporation:  UMH Properties, Inc.

                       3499 Route 9 North, Suite 3-C

           Freehold, NJ 07728




Employee:      Anna T. Chew

6 David Court

Millstone Township, NJ  07726




12.

Successors.  This Employment Agreement shall be binding on the Corporation and
any successor to any of its businesses or assets.




13.

Binding Effect.  This Employment Agreement shall insure to the benefit of and be
enforceable by Employee’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.




14.

Modification and Waiver.  No provision of this Employment Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Employee and such officer as may be
specifically designated by the Board of Directors of the Corporation.  No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Employment Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.




15.

Headings.  Headings used in this Employment Agreement are for convenience only
and shall not be used to interpret its provisions.




16.

Waiver of Breach.  The waiver of either the Corporation or Employee of a breach
of any provision of this Employment Agreement shall not operate or be construed
as a waiver of any subsequent breach by either the Corporation or Employee.




17.

Amendments.  No amendments or variations of the terms and conditions of this
Employment Agreement shall be valid unless the same is in writing and signed by
all of the parties hereto.





3




--------------------------------------------------------------------------------




18.

Severability.  The invalidity or unenforceability of any provision of this
Employment Agreement, whether in whole or in part, shall not in any way affect
the validity and/or enforceability of any other provision herein contained.  Any
invalid or unenforceable provision shall be deemed severable to the extent of
any such invalidity or enforceability.  It is expressly understood and agreed
that, while the Corporation and Employee consider the restrictions contained in
this Employment Agreement reasonable for the purpose of preserving for the
Corporation the good will, other proprietary rights and intangible business
value of the corporation if a final judicial determination is made by a court
having jurisdiction that the time or territory or any other restriction
contained in this Employment Agreement is an unreasonable or otherwise
unenforceable restriction against Employee, the provisions of such clause shall
not be rendered void but shall be deemed amended to apply as to maximum time and
territory and to such other extent as such court may judicially determine or
indicate to be reasonable.




19.

Governing Law.  This Employment Agreement shall be construed and enforced
pursuant to the laws of the State of New Jersey.




20.

Binding Arbitration and Damages Limitation.  It is expressly agreed by all
parties to this contract that any dispute between the parties will be determined
by binding arbitration performed under the rules of The American Arbitration
Association.  It is expressly agreed that in no event can the Employee seek
damages exceeding the greater of the dollar amount of salary and benefits from
the time of the dispute to the end of the contract employment period; or one
year’s pay.  This provision applies to any and all claims arising from
Employee’s employment except for matters solely and directly caused by workers
compensation insurance.




IN WITNESS WHEREOF, this Employment Agreement has been duly executed by the
Corporation and Employee as of the date first above written.




UMH PROPERTIES, INC.




WITNESS:

By       /S/ Samuel A. Landy

_______________________

Samuel A. Landy

President







WITNESS:

By       /S/ Anna T. Chew

       

_______________________

    

Anna T. Chew

           

Employee








4


